Barnard, P. J.
The Court of Appeals have settled the question presented by this appeal adversely to the appellant. Assuming that there was proof that the seduction was accomplished under a promise of marriage conditioned upon pregnancy resulting therefrom, such a promise is sufficient under chapter 111, Laws of 1848. It is not necessary that the promise should be a valid and binding one between the parties. The offense consists in seducing and having illicit connection with an unmarried female under promise of marriage. It is enough that a promise is made which is a consideration for or inducement to the intercourse. Kenyon v. The People, 26 N. Y. 203. This case is approved in Boyce v. People, 55 N. Y. 644. In that case the promise was one conditioned upon a consent to illicit connection. That consent, based upon such a promise was within the law. It was held, in Armstrong v. People, 70 *449N. Y. 38, that the question was not presented by the case. The court cited with approval the cases cited, Boyce v. People, and Kenyon v. People.
The conviction should therefore be affirmed.
Dtkmast, J., concurred.